
	
		I
		112th CONGRESS
		1st Session
		H. R. 1709
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Ms. Slaughter
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To prevent and end the occurrence of sexual assaults
		  involving members of the Armed Forces.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Force Protection and Readiness
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Sexual Assault Victim Advocate, victim service
				organization, and health care professional privileges in cases arising under
				Uniform Code of Military Justice.
					Sec. 3. Expedited consideration and priority for application
				for consideration of a permanent change of station or unit transfer based on
				humanitarian conditions for victim of sexual assault.
					Sec. 4. Codification of required information database on sexual
				assault incidents involving members of the Armed Forces.
					Sec. 5. Establishment of hotline to improve reporting of sexual
				assaults involving members of the Armed Forces.
					Sec. 6. Assignment and training of Sexual Assault Victim
				Advocates.
					Sec. 7. Provision of court-martial record to victim of sexual
				assault involving a member of the Armed Forces.
					Sec. 8. Legal training for judge advocates to improve
				investigation and prosecution of sexual assault offenses.
				
			2.Sexual Assault
			 Victim Advocate, victim service organization, and health care professional
			 privileges in cases arising under Uniform Code of Military Justice
			(a)Privileges
			 established
				(1)In
			 generalSubchapter XI of chapter 47 of title 10, United States
			 Code (the Uniform Code of Military Justice), is amended by adding at the end
			 the following new section:
					
						940a. Art.
				140a.Privilege for communication with Sexual Assault Victim
				Advocate, victim service organization, or health care professional 
							(a)DefinitionsIn
				this section:
								(1)The term client means a person
				who consults with or is examined or interviewed by a Sexual Assault Victim
				Advocate of the Department of Defense, a victim service organization or any
				representative of the organization, or a health care professional or any
				representative of the professional.
								(2)The term
				victim service organization means an organization (whether public
				or private) that provides advice, counseling, or assistance to victims of
				domestic violence, family violence, dating violence, stalking, or sexual
				assault, or to the families of such victims.
								(3)The term
				representative, with respect to an organization or professional,
				means a person directed by or assigned to assist that organization or
				professional, respectively, in providing advice, counseling, treatment, or
				assistance.
								(4)The term
				confidential communication means a communication not intended to
				be disclosed to third persons other than—
									(A)those persons to
				whom disclosure is in furtherance of providing advice, counseling, treatment,
				or assistance to the client; and
									(B)those persons
				reasonably necessary for facilitating disclosure under subparagraph (A).
									(b)General rule of
				privilege(1)A client has a privilege to refuse to
				disclose, and to prevent any other person from disclosing, in a case arising
				under this chapter, a confidential communication made between the client and a
				person or entity specified in paragraph (2) if such communication was made for
				the purpose of securing advice, counseling, treatment, or assistance concerning
				the client’s mental, physical, or emotional condition caused by a sexual
				assault or other offense covered by section 920 of this title (article
				120).
								(2)The privilege afforded by paragraph
				(1) applies to confidential communications with—
									(A)any operator or recording device of
				the Department of Defense sexual assault reporting hotline;
									(B)a
				Sexual Assault Victim Advocate;
									(C)a victim service organization or any
				representative of the organization; and
									(D)a health care professional or any
				representative of the professional.
									(3)A person referred to in paragraph (2)
				shall notify clients as soon as practicable of the existence of the privilege
				afforded by paragraph (1).
								(c)Emergency
				shelter protectionA client
				or representative of a client may not be compelled to provide testimony in a
				case arising under this chapter (or other disciplinary or administrative
				proceeding of an armed force) that would identify—
								(1)the name, address,
				location, or telephone number of a safe house, abuse shelter, or other facility
				that provided temporary emergency shelter to the victim of the offense or
				transaction that is the subject of the proceeding; or
								(2)the name, address, or telephone number of a
				victim representative.
								(d)Who may claim
				the privilegeThe privilege
				under subsection (b) or (c) may be claimed by the client or the guardian or
				conservator of the client. A person who may claim the privilege may authorize
				trial counsel or defense counsel to claim the privilege on his or her behalf.
				The Sexual Assault Victim Advocate, victim service organization, health care
				professional, or representative who received the communication may claim the
				privilege on behalf of the client. The authority of the Sexual Assault Victim
				Advocate, organization, professional, representative, guardian, or conservator
				to assert the privilege is presumed in the absence of evidence to the
				contrary.
							(e)ExceptionsThere
				is no privilege under this section—
								(1)when the client is
				dead, except for the privilege under subsection (c);
								(2)to the extent the
				communication reports child abuse;
								(3)when a Sexual Assault Victim Advocate,
				victim service organization, health care professional, or representative
				believes that a mental or emotional condition of the client makes the client a
				danger to any person, including the client; or
								(4)if the communication clearly contemplated
				the future commission of a fraud or crime or if the services of the Sexual
				Assault Victim Advocate, victim service organization, or health care
				professional are sought or obtained to enable or aid anyone to commit or plan
				to commit what the client knew or reasonably should have known to be a crime or
				fraud.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by adding at the end the following new item:
					
						
							940a. 140a. Privilege for communication
				with Sexual Assault Victim Advocate, victim service organization, or health
				care
				professional.
						
						.
				(b)ApplicabilitySection
			 940a of title 10, United States Code (article 140a of the Uniform Code of
			 Military Justice), as added by subsection (a), applies to communications made
			 after the date of the enactment of this Act.
			3.Expedited
			 consideration and priority for application for consideration of a permanent
			 change of station or unit transfer based on humanitarian conditions for victim
			 of sexual assault
			(a)In
			 generalChapter 39 of title
			 10, United States Code, is amended by inserting after section 672 the following
			 new section:
				
					673.Consideration
				of application for permanent change of station or unit transfer for members on
				active duty who are the victim of a sexual assault
						(a)Expedited
				consideration and priority for approvalTo the maximum extent practical, the
				Secretary concerned shall provide for the expedited consideration and approval
				of an application for consideration of a permanent change of station or unit
				transfer submitted by a member of the armed forces serving on active duty who
				was a victim of a sexual assault or other offense covered by section 920 of
				this title (article 120) so as to reduce the possibility of retaliation against
				the member for reporting the sexual assault.
						(b)RegulationsThe
				Secretaries of the military departments shall issue regulations to carry out
				this section, within guidelines provided by the Secretary of
				Defense.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 672 the following
			 new item:
				
					
						673. Consideration of application for
				permanent change of station or unit transfer for members on active duty who are
				the victim of a sexual
				assault.
					
					.
			4.Codification of
			 required information database on sexual assault incidents involving members of
			 the Armed Forces
			(a)Database
			 requiredChapter 80 of title
			 10, United States Code, is amended by inserting after section 1562 the
			 following new section:
				
					1562a.Database on
				sexual assault incidents
						(a)Database
				requiredThe Secretary of Defense shall maintain a centralized,
				case-level database for the collection, in a manner consistent with Department
				of Defense regulations for restricted reporting, and maintenance of information
				regarding sexual assaults involving a member of the armed forces, including
				information, if available, about the nature of the assault, the victim, the
				offender, and the outcome of any legal proceedings in connection with the
				assault.
						(b)Availability of
				databaseThe database required by subsection (a) shall be
				available to personnel of the Sexual Assault Prevention and Response Office of
				the Department of Defense.
						(c)ReportsThe database required by subsection (a)
				shall be used to develop and implement congressional reports, as required by
				the following
							(1)Sections 4361,
				6980, and 9361 of this title.
							(2)Section 1631 of
				the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public
				Law 101–383; 10 U.S.C. 1561
				note).
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1562 the following
			 new item:
				
					
						1562a. Database on sexual assault
				incidents.
					
					.
			(c)Repeal of
			 superseded requirementSection 563 of the Duncan Hunter National
			 Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C.
			 113 note) and section 1613 of the Ike Skelton National Defense Authorization
			 Act for Fiscal Year 2011 (Public Law 101–383; 10 U.S.C. 1561 note) are
			 repealed.
			(d)CompletionNot later than one year after the date of
			 the enactment of this Act, the Secretary of Defense shall complete
			 implementation of the database required by the amendment made by subsection
			 (a).
			5.Establishment of
			 hotline to improve reporting of sexual assaults involving members of the Armed
			 ForcesNot later than 180 days
			 after the date of the enactment of this Act, the Secretary of Defense shall
			 establish a universal hotline to facilitate the reporting of a sexual
			 assault—
			(1)by a member of the
			 Armed Forces, whether serving in the United States or overseas, who is a victim
			 of a sexual assault; or
			(2)by any other
			 person who is a victim of a sexual assault involving a member of the Armed
			 Forces.
			6.Assignment and
			 training of Sexual Assault Victim Advocates
			(a)Assignment and
			 trainingChapter 80 of title
			 10, United States Code, is amended by adding at the end the following new
			 section:
				
					1568.Sexual Assault
				Victim Advocates
						(a)Assignment of
				victim advocates(1)At least one full-time Sexual Assault
				Victim Advocate shall be assigned to each battalion or equivalent military
				unit. The Secretary concerned may assign additional Victim Advocates as
				necessary based on the demographics or needs of the unit. The additional Victim
				Advocates may serve on a full-time or part-time basis at the discretion of the
				Secretary.
							(2)The Secretary concerned shall assign
				members of the armed forces under the jurisdiction of the Secretary to serve as
				a deployable Sexual Assault Victim Advocate when Victim Advocates assigned to a
				unit under paragraph (1) are not deployed with the unit.
							(b)Training and
				certification(1)The Secretary of Defense shall establish a
				training and certification program for Sexual Assault Victim Advocates. In
				developing the program, the Secretary of Defense shall work with the National
				Victim Assistance Academy.
							(2)A
				member or civilian employee assigned to duty as a Victim Advocate may obtain
				certification under the training
				program.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						1568. Sexual Assault Victim
				Advocates.
					
					.
			7.Provision of
			 court-martial record to victim of sexual assault involving a member of the
			 Armed ForcesA copy of the
			 prepared record of the proceedings of a court-martial involving a sexual
			 assault or other sexual offense shall be given to the victim of the offence if
			 the victim testified during the proceedings. The record of the proceedings
			 shall be provided without charge and as soon as the record is authenticated.
			 The victim shall be notified of the opportunity to receive the record of the
			 proceedings.
		8.Legal training for
			 judge advocates to improve investigation and prosecution of sexual assault
			 offensesSection 806 of title
			 10, United States Code (article 6 of the Uniform Code of Military Justice), is
			 amended by adding at the end the following new subsection:
			
				(e)The Secretary of Defense shall provide for
				the inclusion of a training module for judge advocates who serve as trial
				counsel to improve their ability to investigate and prosecute cases involving a
				sexual assault or other offense covered by section 920 of this title (article
				120).
				.
		
